DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-24 are pending.
Claims 21-24 are withdrawn from further consideration as being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2020.
Claim Objections
Claim 8 is objected to because of the following informalities:  “and0.5-15%” in line 6 should read “and 0.5-15%”.
Claim 15 is objected to because of the following informalities: a comma is needed after the word “polymers” in line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the barrier layer consists of at least two layers” in line 4.  This limitation renders the metes and bounds of claim 1 indefinite because the phrase “consists of” closes this limitation to unrecited elements, i.e. more layers; however, “at least two layers” leaves open the possibility of more than two layers.  Therefore, it is unclear as to whether the barrier layer is restricted to two layers or whether it can have more layers.  Examiner suggests amending this limitation to read “wherein the barrier layer comprises at least two layers”.
Claims 2-20 are rejected as being dependent on indefinite claim 1.
Claim 4 recites that the barrier layer is based on “aliphatic polyamides, copolymers thereof or mixtures thereof”.  Claim 1, from which claim 4 depends, recites that the barrier layer is based on “homopolyamides and/or copolyamides”.  This renders claim 4 indefinite in that claim 1 allows for a barrier layer that is based on homopolyamides while claim 4 could simultaneously require that the barrier layer be based on copolyamides.
Claims 9, 12, and 13
Claim 9 recites that the barrier layer contains a propellant.  It is unclear as to what exactly is meant by a propellant in a polymer film layer.  Page 7, line 16 of the foreign priority document recites “Treibmittel” which Langensheidts Dictionary translates as both propellant and raising agent.  It is Examiner’s opinion that a better translation of Treibmittel is blowing agent or foaming agent, and claim 9 will be read as such.
Claim 19 recites the limitation “wherein the weld edge is covered by the barrier layer.”  Claim 17, from which claim 19 depends, requires that, in order to form a weld edge, the sealing web is not covered by the barrier layer.  The barrier layer cannot cover the weld edge which is required to not be covered by barrier layer.
Claim 20 recites the limitation “such as fleece, laminated fabric, fabric, and/or combinations thereof.”  Exemplary claim language renders the claim indefinite.  For purposes of examination, claim 20 will be read as “wherein the independent of the sealing web, the edifice sealing web is free of a layer of reinforcing material.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP-1500493 to Deloux cited in Information Disclosure Statement filed 17 April 2020 (herein Deloux, see machine translation) in view of German Publications DE 10212889 to Fielder et al. (herein Fielder, see machine translation) and DE 19653347 Kuenzel (herein Kuenzel, see machine translation).
Regarding claim 1, Deloux teaches a weldable multilayer sealing membrane corresponding to the edifice sealing web recited in the instant claims (paragraph 0009) comprising a weldable colored polymer layer corresponding to the sealing web recited in the instant claims, a non-metallic barrier layer corresponding to the second layer of the barrier layer recited in the instant claims, an adhesion promoter layer corresponding to the first layer of the barrier layer recited in the instant claims, and a bitumen layer corresponding to the self-adhesive layer recited in the instant claims arranged such that the non-metallic barrier layer is between the colored polymer layer and the bitumen layer (paragraph 0011).  Deloux teaches that the bitumen layer is self-adhesive (paragraph 0073).  Deloux teaches that the non-metallic barrier layer can be formed of polyamide (paragraph 0063) and the colored polymer layer can be formed from polyvinyl chlorides (herein PVC) (paragraph 0049).  Deloux teaches that the 
Deloux is silent as to the adhesion promoter layer containing a copolyamide or the type of polyamide in the non-metallic barrier layer.
Regarding the adhesion promoter layer containing a copolyamide, Fielder teaches a hot melt adhesive containing a copolyamide (paragraph 0001).  Fielder teaches that the hot melt adhesive is a mixture comprising a) 10-95% by weight of a copolyamide based on a combination of equimolar amounts of piperazine and a C6-C20 optionally amino-substituted dicarboxylic acid b) 5-90% by weight of a copolyamide which has polyether sequences and c) optionally contains 5-50% by weight of further copolyamides and optionally 0.5-15% by weight of additives (paragraph 0012).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesion promoter layer of Deloux to be the hot melt adhesive of Fielder because it can be extruded without a carrier, without the use of antiblocking agents, is flexible, exhibits good adhesion to PVC and plasticizer resistance (paragraph 0010).
Regarding the non-metallic barrier layer containing a homopolyamide, Kuenzel teaches a polyamide film for a weather protection sheet (paragraph 0008).  Kuenzel teaches that polyamides such as PA6 and PA 6.6 can be used (paragraph 0012).  Page 8, lines 16-18) of the instant specification discloses that these two species can be considered to be homopolyamides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyamide non-metallic barrier layer of Deloux to be PA6 or PA6.6 as taught by Kuenzel because they are particularly advantageous in such a service (paragraph 0012), i.e. it is recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding claims 2 and 3
As discussed above, Deloux teaches that the colored polymer layer can be made from PVC (paragraph 0049).  Deloux also teaches that the PVC can contain plasticizers (paragraph 0053) that are polymeric plasticizers (paragraph 0054).
Regarding claims 4 and 5, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
As discussed above, the non-metallic barrier layer of Deloux as modified according to Kuenzel is made of PA6 or PA6.6 which are both aliphatic polyamides.
Regarding claims 6 and 7, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that there can be a carrier layer present made form polyolefins (paragraph 0101) that can be arranged at any point (paragraph 0102).  Such a layer adjacent either non-metallic barrier layer or the adhesion promoter layer would meet the limitations of claims 6 and 7.
Regarding claim 8, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
As discussed above, the adhesion promoter layer of Deloux as modified according to Fielder comprises a mixture comprising a) 10-95% by weight of a copolyamide based on a combination of equimolar amounts of piperazine and a C6-C20 optionally amino-substituted dicarboxylic acid b) 5-90% by weight of a copolyamide which has polyether sequences and c) optionally contains 5-50% by weight of further copolyamides and optionally 0.5-15% by weight of additives.  
Regarding claim 10, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
As discussed above, Deloux teaches that the adhesion promoter layer is a hot melt adhesive that is arranged between the colored polymer layer and the non-metallic barrier layer (paragraph 0011).  Deloux teaches that the adhesive can be applied during extrusion (paragraph 0084).  Examiner notes 
Regarding claim 12, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the adhesion promoter layer has a thickness of 10-200 µm (paragraph 0081) and the non-metallic barrier layer has a thickness of 10-400 µm (paragraph 0066).  The sum of these thicknesses gives a total thickness that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 13, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the bitumen layer has a thickness of from 1-5 mm (paragraph 0073) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 14, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the colored polymer layer can be made from PVC (paragraph 0049), thermoplastic elastomers (paragraph 0049), ethylene propylene diene monomer compounds (paragraph 0050), ethylene-vinyl acetate (paragraph 0050), polyethylene copolymers (paragraph 0050), and polypropylenes (paragraph 0051).
Regarding claim 15
As discussed above, Deloux teaches a self-adhesive bitumen layer (paragraph 0073).  Deloux also teaches that the bitumen layer can contain styrene butadiene styrene (paragraph 0072).
Regarding claims 16, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Fig 10 of Deloux shows an embodiment wherein the non-metallic barrier 3 and adhesion promoter layer 2 completely covers the surface of the colored polymer layer 1 (paragraph 0135).
Regarding claim 17, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Fig 9 of Deloux shows an embodiment wherein an edge of the colored polymer layer 1 is not covered by the other layers (paragraph 0135).  
Regarding claim 18, Deloux, Fielder, and Kuenzel teach all the limitations of claim 17 as discussed above.
Deloux teaches that the colored polymer layer and the non-metallic barrier layer preferably protrude at least partially, preferably completely over the layers arranged underneath (paragraph 0110).  One of ordinary skill in the art would recognize that this yields an embodiment wherein the non-metallic barrier layer protrudes from the bitumen layer and the colored polymer layer protrudes from the non-metallic barrier layer.
Regarding claim 19, Deloux, Fielder, and Kuenzel teach all the limitations of claim 17 as discussed above.
Fig 10 of Deloux shows an embodiment wherein the non-metallic barrier 3 and adhesion promoter layer 2 completely covers the surface of the colored polymer layer 1 (paragraph 0135).
Regarding claim 20
Deloux teaches that the sealing membrane can be reinforced with reinforcing materials (paragraph 0099).  One of ordinary skill in the art would recognize that this means that the reinforcing material is optional, and therefore can be omitted.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP-1500493 to Deloux cited in Information Disclosure Statement filed 17 April 2020 (herein Deloux, see machine translation) in view of German Publications DE 10212889 to Fielder et al. (herein Fielder, see machine translation) and DE 19653347 Kuenzel (herein Kuenzel, see machine translation) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2011/0177330 to Tanaka et al. (herein Tanaka). 
Regarding claim 9, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the adhesion promoter layer can comprise flame retardants (paragraph 0079).
Deloux and Fielder are silent as to the adhesion promoter layer containing a foaming agent.
Tanaka teaches a laminated film comprising a flame-retardant adhesive composition that includes a foaming agent in an unfoamed stated (abstract).  Tanaka teaches that the foaming agent is present in the adhesive composition at 0.1 to 10% (paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesion promoter layer of Deloux as modified according to Fielder to include the foaming agent of Tanaka in the amounts taught by Tanaka because it increases the flame retardancy of the adhesive (paragraph 0046).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP-1500493 to Deloux cited in Information Disclosure Statement filed 17 April 2020 (herein Deloux, see machine translation) in view of German Publications DE 10212889 to Fielder et al. (herein Fielder, see .
Regarding claim 11, Deloux, Fielder, and Kuenzel teach all the limitations of claim 1 as discussed above.
Deloux teaches that the layers can be connected via laminating (paragraph 0124).
Deloux is silent as to the surface roughness of the colored polymer layer.
Yacavone teaches an embossed polymer sheet (abstract).  Yacavone teaches that the sheet can be used in laminates including other polymer sheets (paragraph 0025).  Yacavone teaches that the sheet has a surface roughness Rz of from 10 to 90 microns (paragraph 0026) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer films of Deloux to have the surface roughness taught by Yacavone because it has good de-airing properties (paragraph 0025).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783